DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to a Request for Continued Examination to U.S. Patent application 16/231,250 filed on 02/10/2021.  Claims 1-3, 5-10, 12-17, 19, and 21-22 are pending in the case.  Claims 4, 11, and 18 have been cancelled.  Claims 1, 3, 8, 10, 15, 17, and 21 have been amended. Claim 22 has been added. Claims 1, 8 and 15 are independent claims.
This action is made Non-Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Vaccari et al. (US Patent Application Publication US 20150304437 A1), referred to as Vaccari herein.
Volodin et al. (US Patent Application Publication US 20140380229 A1), referred to as Volodin herein.
Poel et al. (US Patent No. US 10,664,772 B1), referred to as Poel herein.
Balakrishnan et al. (US Patent Application Publication US 20150242110 A1), referred to as Balakrishnan herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 15-17, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaccari in view of Volodin.
Regarding independent claim 1, Vaccari discloses “A method comprising: 
accessing a plurality of items of digital content (Vaccari, at ¶ [0068], user access a user-list of one or more second users.); 
dynamically rendering, using one or more hardware processors, the plurality of items in a dedicated area of a user interface of a client device (Examiner notes that repeatedly using of “dynamically” or “dynamic” in current claim set does not seems to change overall scope of invention, and so does not add meaningful patentable weight. Examiner further notes that “a dedicated area” in current claim set defined broadly as it is an area of fixed dimensions and it could be expanded. id. at Fig. 7 and at ¶¶ [0066], [0068] and [0070], second users who are associated with a , the dynamic rendering including: 
dynamically determining, for display in the dedicated area of the user interface, a first item group of one or more items of the plurality of items, the dynamic determining being based on dimensions of the one or more items in the first item group and dimensions of the dedicated area of the user interface (id. FIG. 7 and at ¶ [0069], more than three second users are contained in the “Nearby” cluster, but only three second users are displayed in the “Nearby” cluster because it can be easily viewed on the display of a mobile device having limited dimension, resulted only a subset of second user of the ”Nearby” cluster for display.), 
causing display of the first item group of the plurality of items in the dedicated area of the user interface (id. at Fig. 7, three second users are displayed in the “Nearby” cluster 710.), and 
dynamically determining a second item group of one or more items of the plurality of items, … based on dynamically determining that the dynamic rendering of the one or more items included in the second item group overflows the dedicated area (id. at ¶ [0069], below the third displayed second user, the “Nearby” cluster may contain more second users than can be easily viewed on the display of a mobile device, therefore more second user is not displayed .); and 
dynamically rendering a call-to-action button in the dedicated area of the user interface based on the dynamic determining that the dynamic rendering of the one or more items included in the second item group overflows the dedicated area, the call- to-action button indicating a number of items included in the second item group (Examiner notes that “a number of items” interpreted as dictionary meaning of ‘more than two but fewer than many’ (Merriam-Webster dictionary, retrieved at https://www.merriam-webster.com/dictionary/a%20number%20of on May 30, 2020). id. at ¶ [0069], below the third displayed second user, the user-list displays a “See More” element, so that selecting the “See More” element may expand the display of cluster within the user-list.).”;
receiving a selection of the call-to-action button via the user interface of the client device (Vaccari, at ¶ [0069], selecting “See More” element.); and
in response to receiving the selection of the call-to-action button;
expanding the dedicated area within the user interface while maintaining the displayed first item group in the dedicated area, the expanding resulting in an expanded dedicated area that is overlaid over additional content in the user interface without shifting the additional content (id. at ¶ [0069], display a new user interface within an application on the mobile client device which is a new pop-up window which implies overlaid over the second cluster 720 as depicted at FIG. 7 within an application on the mobile client device.); and 
causing display of the one or more items included in the second item group in the expanded dedicated area (id. at ¶ [0069], selecting “See More” element ; 
wherein the expanded dedicated area is an overlay of specified dimensions, wherein the overlay is rendered but clipped until a selection of the call-to-action button is received (Vaccari, at ¶ [0069], teaches when selection of “See More” element cause the application or web browser to display a pop-up window which presents expanded second user lists similar to the pop-up window depicted at Fig. 6.). Vaccari further teaches a web browser access to a webpage, which could be represented as Document Object Model (DOM) by the web browser. Further, Vaccari clearly discloses the “more second users” equivalent to “the one or more items included in the second item group” is not displayed until the first user select “See More” element (id. at ¶ [0069]). However, Vaccari does not explicitly teach “the one or more items included in the second item group being associated with a hidden style in a Document Object Model (DOM)”. Examiner notes that usage of “a hidden style” in the current claim may not direct certain property using specific syntax of a language, for example, HTML, CSS or JavaScriptTM. Therefore, the examiner interprets the limitation “a hidden style” as its plain meaning.
Volodin is in the same field of a user interface and method for designing websites optimized for mobile devices (Volodin, at ¶¶ [0004] and [0016]) that a container in a product design page is implemented as an HTML <DIV> element which which inherits its styles from a style sheet which selects the particular <DIV> element to declare its overflow property to be hidden (id. at ¶ [0047]) so that the form fields 9a, 9b, …, 9k in the expanded state of the form control 9 are hidden (id. at ¶ [0072], see FIGs. 4C and id. at ¶ [0032]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Vaccari’s user interface with displaying an expanded set of customization option controls is in a hidden style in Document Object Model of the product design page as taught by Volodin. One of ordinary skill in the art would have been motivated to make such modification because it is critical to have a mobile website with a simple-to-use aesthetically pleasing graphical user interface in order to prevent customer drop-off and to facilitate sales (Volodin, at ¶ [0003]).
Independent claim 15 is directed towards a non-transitory machine-readable medium equivalent to a method found in claim 1, and is therefore similarly rejected.
Regarding claim 2, Vaccari in view of Volodin teaches all the limitation of independent claim 1. Vaccari further teaches “wherein the dedicated area of the user interface is an area of fixed dimensions (Vaccari, at ¶ [0069] and at FIG. 7, area of the displayed a subset of second user for each cluster is an area of a fixed display of the mobile device.), and wherein the plurality of items includes a plurality of identifiers of filters of content (id. at ¶ [0070], the plurality of the second user includes the estimated geographic distance from the first user.).”
Regarding claim 3, Vaccari in view of Volodin teaches all the limitation of independent claim 1. Vaccari further teaches “the one or more items included in the second item group are displayed following the one or more items included in the first group displayed in the expanded dedicated area (id. at ¶ [0069], selecting “See 
Regarding claim 5, Vaccari in view of Volodin teaches all the limitation of independent claim 1. Vaccari further teaches “wherein the dynamic determining of the first item group includes: rendering a number of items of the plurality of items one-by-one in the dedicated area of the user interface until a particular item is identified as overflowing the dedicated area, the number of items being included in the first item group of one or more items (Vaccari, at ¶ [0068], the application display a user-list of one or more second users, and first cluster of second users, and at ¶ [0069], the user list display only a subset of second user for each cluster, such as three users have been listed in the “Nearby” cluster.).”
Regarding claim 6, Vaccari in view of Volodin teaches all the limitation of independent claim 1. Vaccari further teaches “wherein the dynamic determining of the second item group includes: assigning one or more remaining items of the plurality of items starting with the particular item identified as overflowing the dedicated area to the second item group (Vaccari, at ¶ [0069], discloses a cluster of second users may contain more second users than can be easily viewed on the display of a mobile device which implies overflowing subset of second users may not displayed on the display, and only the first user can view the overflowed more second users by selecting an interactive element.).”
Claims 16, 17 and 19 are directed towards a non-transitory machine-readable medium equivalent to a method found in claims 2-6 respectively, and are therefore similarly rejected.
claim 21, Vaccari in view of Volodin teaches all the limitation of independent claim 1. Vaccari further teaches selecting “See More” element may cause the application or web browser to display a new interface which presents more second users for display, and does not indicate it would issue any calls over a network to a server (Vaccari, at ¶ [0069]). However, Vaccari does not explicitly teach “further comprising, in response to receiving the selection of the call-to-action button, causing the one or more items in the second item group to be displayed in the user interface without issuing any calls over a network to a server to retrieve the one or more items in the second item group.”
Volodin is in the same field of a user interface and method for designing websites optimized for mobile devices (Volodin, at ¶¶ [0004] and [0016]) that a user input gesture such as tap to an expansion/contraction control, the state of the expansion/contraction control can be toggled from the contracted stated to the expanded state (id. at ¶ [0055]), causing a set of user input containers are displayed on the screen of the mobile device without issuing any calls over a network because the toggle simply change state of the expansion/contraction (id. at ¶ [0056]).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Vaccari’s user interface with causing items in the second group to be displayed in response to the selection of the button without issuing any calls over a network as taught by Volodin. One of ordinary skill in the art would have been motivated to make such modification because the user can thus navigate from field to field, making edits to the field/element using the customization tools, while 
Claim 22 is directed towards a non-transitory machine-readable medium equivalent to a method found in claim 6, and is therefore similarly rejected.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaccari in view of Volodin as applied to claim 1 above, and further in view of Poel. 
Regarding claim 7, Vaccari in view of Volodin teaches all the limitation of independent claim 1. Vaccari further teaches “wherein the one or more items included in the second group are assigned to a stack, Attorney Docket No. 3080.K60US132 Client Ref. No. 902415-US-NPwherein the call-to-action button is dynamically rendered in the dedicated area based on a determination that the stack includes at least one item (Vaccari, at ¶ [0069], discloses second users not included in a subset of second user for each cluster, those users in the user-list would be displayed only when the first user select “See More” element, while the user-list displays a “See More” element when there is more second users in the cluster.), and”. However, Vaccari in view of Volodin does not explicitly teach “wherein the call-to-action button indicates a size of the stack.”
Poel is in the same field of method for use with an interface device including a display screen that pending notification tab indicated status of other employees to that user, having number of notifications in the tab and if selected by the user, a sub-window would be extended that includes a list of pending notifications with a count indicator as depicted at FIG. 34 (Poel, at column 43, line 60 to column 44, line 2).
.

Claims 8-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaccari in view of Balakrishnan.
Regarding independent claim 8, Vaccari teaches “A system comprising: one or more hardware processors; and a non-transitory machine-readable medium for storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: accessing a plurality of items of digital content (Vaccari, at ¶ [0068], user access a user-list of one or more second users.); dynamically rendering the plurality of items in a dedicated area of a user interface of a client device (id. at ¶ [0067]-[0068], display a user-list comprises one or more user-cards which each comprise one or more second users who are nearby based on their location.), the dynamic rendering including: dynamically determining, for display in the dedicated area of the user interface, a first item group of one or more items of the plurality of items, the dynamic determining being based on dimensions of the one or more items in the first item group and dimensions of the dedicated area of the user interface (id. at ¶ [0069], due to limited dimension of the display of a mobile , causing display of the first item group of the plurality of items in the dedicated area of the user interface (id. at Fig. 7, three second users are displayed in the “Nearby” cluster 710.), and dynamically determining a second item group of one or more items of the plurality of items (id. at ¶ [0069], determining a cluster 710, 720 of second users may contain more second users than can be easily viewed on the display of a mobile device.), the one or more items included in the second item group being associated with a hidden style based on dynamically determining that the dynamic rendering of the one or more items included in the second item group overflows the dedicated area (id. at ¶ [0069], The user-list may then display only a subset of second user for each cluster, and display an interactive element that the first user can select to view more second users in the cluster hidden from the view.); and dynamically rendering a call-to-action button in the dedicated area of the user interface based on the dynamic determining that the dynamic rendering of the one or more items included in the second item group overflows the dedicated area, (id. at ¶ [0069], below the third displayed second user, the user-list displays a “See More” element, so that selecting the “See More” element may expand the display of cluster within the user-list.) … 
receiving a selection of the call-to-action button via the user interface of the client device (Vaccari, at ¶ [0069], selecting “See More” element.); and
in response to receiving the selection of the call-to-action button;
expanding the dedicated area within the user interface while maintaining the displayed first item group in the dedicated area, the expanding resulting in an expanded dedicated area that is overlaid over additional content in the user interface without shifting the additional content (id. at ¶ [0069], display a new user interface within an application on the mobile client device which is a new pop-up window.); and 
causing display of the one or more items included in the second item group in the expanded dedicated area (id. at ¶ [0069], selecting “See More” element may expand the display of cluster within user-list in a new pop-up window to present more second users for display.); 
wherein the expanded dedicated area is an overlay of specified dimensions, wherein the overlay is rendered but clipped until a selection of the call-to-action button is received (Vaccari, at ¶ [0069], teaches when selection of “See More” element cause the application or web browser to display a pop-up window which presents expanded second user lists similar to the pop-up window depicted at Fig. 6.).” However, Vaccari does not explicitly teach “the call-to-action button including a number that represents a number of items included in the second item group.”
Balakrishnan is in the same field of systems and methods of providing a graphical user interface (Balakrishnan, at ¶ [0003]) that display a button includes a number that represents the number of content items included in the hidden content items (id. at ¶¶ [0079]-[0081]) as depicted at Fig. 3A.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Vaccari’s user interface with displaying a button includes a number that represents the number of content items included in the hidden content items as taught by Balakrishnan. One of ordinary skill in the art would have 
Regarding claim 9, Vaccari in view of Balakrishnan teaches all the limitation of independent claim 8. Vaccari further teaches “wherein the dedicated area of the user interface is an area of fixed dimensions (Vaccari, at ¶ [0069] and at FIG. 7, area of the displayed a subset of second user for each cluster is an area of a fixed display of the mobile device.), and wherein the plurality of items includes a plurality of identifiers of filters of content (id. at ¶ [0070], the plurality of the second user includes the estimated geographic distance from the first user.).”
Regarding claim 10, Vaccari in view of Balakrishnan teaches all the limitation of independent claim 8. Vaccari further teaches “wherein the one or more items included in the second item group are displayed following the one or more items included in the first group displayed in the expanded dedicated area (id. at ¶ [0069], selecting “See More” element may expand the display of cluster within user-list in a new pop-up window to present more second users for display.).”
Regarding claim 12, Vaccari in view of Balakrishnan teaches all the limitation of independent claim 8. Vaccari further teaches “wherein the dynamic determining of the first item group includes: rendering a number of items of the plurality of items one-by-one in the dedicated area of the user interface until a particular item is identified as overflowing the dedicated area, the number of items being included in the first item group of one or more items (Vaccari, at ¶ [0068], the application display a user-list of one or more second users, and first cluster of second users, and at 
Regarding claim 13, Vaccari in view of Balakrishnan teaches all the limitation of independent claim 8 and its dependent claim 12. Vaccari further teaches “wherein the dynamic determining of the second item group includes: assigning one or more remaining items of the plurality of items starting with the particular item identified as overflowing the dedicated area to the second item group (Vaccari, at ¶ [0069], discloses a cluster of second users may contain more second users than can be easily viewed on the display of a mobile device which implies overflowing subset of second users may not displayed on the display, and only the first user can view the overflowed more second users by selecting an interactive element.).”
Regarding claim 14, Vaccari teaches “wherein the one or more items included in the second group are assigned to a stack, Attorney Docket No. 3080.K60US132 Client Ref. No. 902415-US-NPwherein the call-to-action button is dynamically rendered in the dedicated area based on a determination that the stack includes at least one item (Vaccari, at ¶ [0069], discloses second users not included in a subset of second user for each cluster, those users in the user-list would be displayed only when the first user select “See More” element, while the user-list displays a “See More” element when there is more second users in the cluster.), and”. However, Vaccari does not explicitly teach “wherein the call-to-action button indicates a size of the stack.”
Balakrishnan is in the same field of systems and methods of providing a graphical user interface (Balakrishnan, at ¶ [0003]) that a number representing the id. at ¶ [0081]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Vaccari’s user interface with the number indicates a size of hidden content items as taught by Balakrishnan. One of ordinary skill in the art would have been motivated to make such a combination because collapsing of groups can allow for a more efficient and faster scrolling through the collection of content items (Balakrishnan, at ¶ [0080]).

Response to Arguments
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive.  Applicants argue that “Claim 1 is amended to incorporate subject matter from Claims 3 and 4, such as: (1) receiving a selection of the call-to-action button; (2) in response to the selection, expanding the dedicated area within the UI where the expanding results in an expanded dedicated area that is overlaid over additional content in the UI without shifting the additional content; and (3) causing the one or more items included in the second item group to be displayed in the expanded dedicated area. None of the art of record teaches or suggests this combination of specific steps.” (Remarks, page 14). Examiner respectfully disagrees. As rejected above, Vaccari teaches the combination of steps in the amended claim limitations. Applicant further argue that “Paragraph 69 fails to even suggest that there are any second users (i.e., the alleged items in the second item group) that are associated with a hidden style.” (Remarks, page 15). Examiner also disagrees. One cannot show In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). As written in the above rejection to the independent claims, “the one or more items included in the second item group being associated with a hidden style” has been rejected using Volodin reference. Furthermore, applicant argue that “The Final Office Action then cites (1) paragraph 6 of Volodin for allegedly disclosing that customization option controls may be hidden and (2) paragraph 32 of Volodin for allegedly disclosing that a webpage is typically a text document that includes browser-interpretable instructions, such as DOM. However, those two paragraphs are completely separate and are not connected logically.” (Remarks, page 15). Examiner refined language of the rejection as above, both Vaccari and Volodin displays items in a webpage, so any element in the webpage includes DOM as taught by Volodin, and one of ordinary skill in the art would well acknowledge that any web browser parse a webpage into DOM for rendering. Therefore, the examiner respectfully asserts that the cited art sufficiently discloses the limitations recited in the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144